Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent Gerard A. Serritella, Jr. for leave to file exceptions to the report and recommendation of the Review Board are denied. Respondent is suspended from the practice of law for 30 days and until he makes restitution to Rhonda Reents in the amount of $9,250 and to B.R. or Cheryl R. in the amount of $5,250, as recommended by the Review Board. Suspension effective October 9, 2007. Respondent Gerard A. Serritella, Jr. shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.